Cite as 2015 Ark. App. 318

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-1035


                                                   Opinion Delivered   May 13, 2015

DALENE HOBBS (formerly VAUGHAN)                    APPEAL FROM THE BENTON
                       APPELLANT                   COUNTY CIRCUIT COURT
                                                   [No. DR 2012-926-6]
V.
                                                   HONORABLE DOUG SCHRANTZ,
                                                   JUDGE
GARY KEITH VAUGHAN, JR.
                      APPELLEE                     DISMISSED WITHOUT PREJUDICE



                              LARRY D. VAUGHT, Judge

       Appellant Dalene Hobbs appeals from an order of the Benton County Circuit Court,

denying her petition for modification of visitation/request to relocate to Tennessee and

awarding appellee Gary Keith Vaughan, Jr., attorney’s fees of $3000. We dismiss the appeal

without prejudice for lack of a final, appealable order.

       The parties’ divorce decree was entered on December 8, 2004. Hobbs was granted

custody of M.V., the parties’ minor child. Vaughan was awarded visitation and ordered to pay

child support. Hobbs later married Kris Hobbs, and they have two children. Vaughan married

Ashley Vaughan, and they have two children.

       On May 8, 2014, Hobbs filed a petition for modification of visitation, asserting that

Kris had been promoted and was being relocated to Tennessee; that his new job included a

substantial pay raise, which would benefit their three children (including M.V.); that it was in

M.V.’s best interest to relocate; and that Vaughan’s visitation schedule should be modified to
                                   Cite as 2015 Ark. App. 318

allow the relocation. Vaughan filed a response, objecting to the proposed relocation.

Subsequently, he filed a petition for contempt and modification of custody against Hobbs,

alleging that Hobbs had been interfering with Vaughan’s visitation and relationship with M.V.;

that Hobbs’s plans to relocate would further interfere, undermine, and damage his relationship

with M.V.; and that Hobbs’s conduct constituted a material change of circumstances supporting

his request for primary custody of M.V.

       After a hearing on the parties’ petitions, an order was entered on August 21, 2014, in

which the trial court (1) denied Hobbs’s petition to relocate with M.V. to Tennessee; (2)

granted Vaughan’s petition for contempt and sentenced Hobbs to seven days in the county jail;

and (3) awarded Vaughan $3000 in attorney’s fees. Hobbs timely appealed, contending that the

trial court clearly erred in denying her petition to relocate and abused its discretion in awarding

Vaughan attorney’s fees.1

       Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that an appeal

may be taken from a final judgment or decree entered by the trial court. Ark. R. App. P.–Civ.

2(a)(1) (2014); Fell v. Fell, 2014 Ark. App. 627, at 2. When the order appealed from is not final,

this court will not decide the merits of the appeal. Fell, 2014 Ark. App. 627, at 2. Whether a final

judgment, decree, or order exists is a jurisdictional issue that this court has a duty to raise, even

if the parties do not, in order to avoid piecemeal litigation. Id. For a judgment to be final, it

must dismiss the parties from the court, discharge them from the action, or conclude their

rights to the subject matter in controversy. Id. at 2–3. Where the order appealed from reflects


       1
        Hobbs does not appeal the contempt finding.

                                                 2
                                  Cite as 2015 Ark. App. 318

that further proceedings are pending, which do not involve merely collateral matters, the order

is not final. Id. at 3. Even though an issue on which a court renders a decision might be an

important one, an appeal will be premature if the decision does not, from a practical standpoint,

conclude the merits of the case. Id.

       While all final orders awarding custody are final, appealable orders, Ark. R. App. P.–Civ.

2(d) (2014), the order from which Hobbs appeals fails to address or resolve a custody matter.

The order merely denied Hobbs’s request to relocate and expressly reserved the custody issue

raised by Vaughan: “This matter is set for final hearing on modification of custody on October

20, 2014, at 9:00 a.m.” Therefore, Hobbs has not appealed from a final, appealable order.2

       Hobbs’s challenge to the attorney-fee award does not alter our holding.3 The analysis

applied to the relocation issue applies equally to Hobbs’s appeal from the attorney-fee order.

Without a final order, no appeal can be entertained by our court, even on a collateral issue such

as attorney’s fees. Dodge v. Lee, 350 Ark. 480, 486–87, 88 S.W.3d 843, 847 (2002); LaRue v.

Ground Zero Constr. Co., 2014 Ark. App. 93, at 7 n.3; Bank of the Ozarks v. Cossey, 2014 Ark. App.
581, at 5, 446 S.W.3d 214, 217 n.3. Attorney’s fees are a collateral issue, meaning they must be




       2
        We acknowledge that the order from which Hobbs appeals does contain a contempt
finding, from which an appeal may be taken. Ark. R. App. P.–Civ. 2(a)(13) (2014). However,
as previously stated, Hobbs does not challenge the contempt finding on appeal.
       3
        While the trial court’s order is not clear on its face whether the $3000 in attorney’s fees
was awarded for the contempt issue or the relocation issue, we note that Vaughan’s attorney’s
affidavit requested attorney’s fees in the amount of $3064.67 for services rendered regarding
the “relocation action.”

                                                3
                                  Cite as 2015 Ark. App. 318

collateral to a final order. Peraza v. United Fin. Cas. Co., 2015 Ark. App. 5, at 4, 453 S.W.3d 693,

695. Accordingly, we must dismiss the appeal for lack of jurisdiction.

       Dismissed without prejudice.

       HOOFMAN and BROWN, JJ., agree.

        Keith, Miller, Butler, Schneider & Pawlik, PLLC, by: Kristin L. Pawlik and Mason L.
Boling, for appellant.

       No response.




                                                 4